United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3175
                                 ___________

Charles G. Medicine Blanket,          *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Rosebud Sioux Tribal Police           * District of South Dakota
Department, and Unknown Officers,     *
Redbud Sioux Indian Reservation;      *    [UNPUBLISHED]
Officer Iyotte; Officer Decovy,       *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: February 27, 2004

                                Filed: March 24, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Charles G. Medicine Blanket appeals from the final judgment of the District
Court for the District of South Dakota in this civil rights action arising out of
Medicine Blanket’s arrest on the Rosebud Sioux Indian Reservation. The district
court1 granted summary judgment to defendants and denied Medicine Blanket’s
motion for reconsideration. For reversal, Medicine Blanket argues the district court
erred in (1) finding his motion for reconsideration untimely, (2) prematurely granting
summary judgment to defendants, and (3) finding his action was time-barred. For the
reasons discussed below, we affirm the judgment of the district court.

      While we agree with Medicine Blanket that his reconsideration motion was
timely filed, see Fed. R. Civ. P. 59(e), 6(a), the error is harmless because the district
court considered the merits of the motion. We also reject Medicine Blanket’s
argument that summary judgment was premature, given that he did not make the
required showing to the district court under Fed. R. Civ. P. 56(f). See United States
v. Casino Magic Corp., 293 F.3d 419, 426 (8th Cir. 2002).

       As to the merits, we affirm the grant of summary judgment because Medicine
Blanket’s claims challenge the conduct of tribal officers on a reservation, and it
appears that this matter is the subject of on-going litigation by Medicine Blanket in
the tribal court system. See In re Sac & Fox Tribe of Mississippi in Iowa/Meskwaki
Casino Litigation, 340 F.3d 749, 763 (8th Cir. 2003) (jurisdiction to resolve internal
tribal disputes and interpret tribal constitutions and laws lies with Indian tribes and
not in district courts); Miller v. Benson, 51 F.3d 166, 170 (8th Cir. 1995) (appellate
court may affirm judgment on any ground supported by the record).

      Finally, we conclude that the district court did not abuse its discretion in
denying Medicine Blanket’s motion for reconsideration. See Perkins v. U.S. West
Communications, 138 F.3d 336, 340 (8th Cir. 1998).

                        ______________________________


      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                          -2-